Case 19-24954 Doc 14 Filed 08/20/19 Entered 08/20/19 11:00:56                      Desc Pending
 Order (Motion for Relief) Re: [8] Motion for Relief From Stay. (Porter             Page 1 of 4




Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
Brian J. Porter, Bar Number 14291
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Ditech Financial, LLC
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 52911

               IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH
                           CENTRAL DIVISION

In re:                                                    Bankruptcy Case No. 19-24954
                                                                   Chapter 13
MARILYN R MONSON aka MARILYN
JENSEN MONSON aka MARILYN J.R.                     ORDER TERMINATING AUTOMATIC
MONSON                                            STAY AND FOR IN-REM RELIEF AS TO
                                                       DITECH FINANCIAL, LLC
               Debtor.

         On August 21, 2019, a hearing was held on the Motion for Relief filed by Ditech

Financial, LLC (“Secured Creditor”). Based upon the pleadings, statements made at the hearing,

and for good cause appearing, the Court does hereby,

                                    ORDER AS FOLLOWS:

         1.    That the automatic stay with respect to the following described real property:

               Lot 10, Plat “A”, Castle Glen Estates, according to the Official Plat
               thereof as recorded in the office of the Utah State County
               Recorder, State of Utah;
Case 19-24954 Doc 14 Filed 08/20/19 Entered 08/20/19 11:00:56                     Desc Pending
 Order (Motion for Relief) Re: [8] Motion for Relief From Stay. (Porter            Page 2 of 4




                TAX ID: 36-049-0010

                Commonly known as 11041 North 5730 West, Highland, Utah
                84003;

be and is hereby modified and terminated as of the date hereof to permit Ditech Financial, LLC

and its successors and assigns to pursue its rights and remedies against the said property under

applicable law.

       2.      This relief is granted pursuant to 11 U.S.C. § 362(d)(4), so that upon recordation

of this order in the office of the Utah County Recorder, this order shall be binding in any other

bankruptcy case purporting to affect the above described real property located at property,

located at 11041 North 5730 West, Highland, UT 84003, filed for two years from the date of the

entry of this order.

       3.      Secured Creditor and/or its successors and assigns may, at its option, offer,

provide and enter into a potential forbearance agreement, loan modification, refinance agreement

or other loan workout/loss mitigation agreement. Any such agreement shall be non-recourse

unless included in a reaffirmation agreement.

       4.      This order shall be binding and effective despite any conversion of this

bankruptcy case to a case under any other Chapter of Title 11 of the United States code.

       5.      The Chapter 13 Trustee shall cease mailing payments on unpaid pre-petition

default amounts. Secured Creditor has 180 days from the date of this order to amend its Proof of

Claim. In the event that the Secured Creditor's Proof of Claim is not amended within 180 days

of this order, Secured Creditor's Proof of Claim shall be reduced to the actual amount paid by the
Case 19-24954 Doc 14 Filed 08/20/19 Entered 08/20/19 11:00:56                     Desc Pending
 Order (Motion for Relief) Re: [8] Motion for Relief From Stay. (Porter            Page 3 of 4




Trustee.

       6.      If this order is entered pre-confirmation, it shall not be amended or altered or

superseded by the confirmation order entered in this case but shall be considered a part of and

integrated into the confirmation order and the automatic stay shall not be re-imposed by the entry

of the confirmation order.

       7.      Pursuant to Rule 4001(a)(3) the court hereby waives the 14-day waiting period

and this order shall go into effect immediately.

                                        END OF ORDER
Case 19-24954 Doc 14 Filed 08/20/19 Entered 08/20/19 11:00:56                        Desc Pending
 Order (Motion for Relief) Re: [8] Motion for Relief From Stay. (Porter               Page 4 of 4




                       DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing ORDER TERMINATING AUTOMATIC STAY shall be

served to the parties and in the manner designated below:



By Electronic Service: I certify that the parties of record in this case as identified below, are

registered CM/ECF users and will be served notice of entry of the foregoing Order through the

CM/ECF system:

          Lon Jenkins                                  United States Trustee
          Chapter 13 Trustee                           USTPRegion19.SK.ECF@usdoj.gov
          ecfmail@ch13ut.org
          1neebling@ch13ut.org                         Brian J. Porter
                                                       HALLIDAY, WATKINS & MANN,
                                                       P.C.
                                                       Secured Party's Attorney
                                                       brian@hwmlawfirm.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).



          Marilyn R Monson
          11041 North 5730 West
          Highland, UT 84003

                                                     /s/ Brian J. Porter
                                                     Brian J. Porter
                                                     Attorney for Secured Creditor
